STATE OF LOUISIANA

                COURT OF APPEAL, FIRST CIRCUIT

STATE      OF   LOUISIANA                                                          NO.     2021        KW    1419


VERSUS


EDWARD         CHRISTOPHER         WARREN                                          JANUARY           31,     2022




In   Re:          Edward          Christopher             Warren,       applying         for     supervisory
                 writs,           22nd    Judicial          District,         Court,      Parish            of    St.

                 Tammany,          No.    613, 214.




BEFORE:          McDONALD,             LANIER,      AND    WOLFE,       JJ.


        WRIT         GRANTED.          Although       the       Clerk    of   Court       of     St.        Tammany
Parish         has     advised          this       court    that        relator'   s     application              for
postconviction               relief       was        denied       on     November        17,     2021,           upon

inquiry         by    this       court,       a    copy    of    that    ruling     was        not     provided.

Therefore,            the    Clerk       of       Court    is    ordered      to   provide           this     court

with       a    copy        of    the     November          17,     2021      ruling       on        or      before
February 7,           2022.


                                                          JMM
                                                          WIL
                                                           EW




COURT      OF   APPEAL,          FIRST    CIRCUIT




        DEPUTY         LERK       OF    COURT
                 FOR    THE       COURT